[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                               FILED
                        ______________________        U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                            APR 28, 2011
                             No. 10-14848
                                                             JOHN LEY
                         Non-Argument Calendar                 CLERK
                       _______________________

                   D.C. Docket No. 5:08-cv-01258-SLB


INEZ ALFRED GARCIA,
                                                     Plaintiff-Appellant,

                                  versus

FLETCHER KILLINGSWORTH,
CITY OF HUNTSVILLE, AL,

                                                     Defendants-Appellees.



                           _________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                           __________________

                             (April 28, 2011)

Before WILSON, HILL and BLACK, Circuit Judges.
PER CURIAM:

      Inez Alfred Garcia brought this action for damages against Fletcher

Killingsworth and the City of Huntsville, Alabama, under 42 U.S.C. § 1983,

claiming that the defendants violated his constitutional rights to be free from

unreasonable seizure and excessive force.1 The district court granted summary

judgment for defendants on the grounds of the qualified immunity of

Killingsworth. We find no reversible error in this conclusion.

      Inez Alfred Garcia was arrested by defendant Fletcher Killingsworth for

public intoxication, which, under Alabama law, is the appearing in a public place

under the influence of alcohol and engaging in boisterous and offensive conduct

that annoys another person in the vicinity. Ala. Code § 3A-11-10. In this case,

Garcia admits that he was at a mixed martial arts event at night with thousands of

other people. He admits that there were fights among the spectators at this event,

that he had five or six beers prior to his arrest, and that upon exiting the event he

walked by Killingsworth, who was in the process of arresting another individual,

and said “That’s brutality.” He also admits that this comment could have been

heard ten to fifteen yards away, by the crowd of other exiting spectators. Finally,




      1
          Garcia also asserted several state law claims, but these are not part of this appeal.

                                                   2
he admits that Killingsworth could probably smell the alcohol on his breath. He

was then arrested for public intoxication.

      Killingsworth is entitled to qualified immunity from suit if he had arguable

probable cause for the arrest. Crosby v. Monroe County, 394 F.3d 1328, 1332

(11th Cir. 2004). The undisputed facts are that Garcia had been drinking, smelled

of alcohol, and made a highly inflammatory comment in the presence of a large

crowd late at night. The district court correctly held that, under these

circumstances, Garcia did not establish that no reasonable officer could have

thought there was probable cause to arrest him for public intoxication. See

Vineyard v. Wilson, 311 F.3d 1340, 1346-47 (11th Cir. 2002) (it is the plaintiff’s

burden to establish that no arguable cause for the arrest existed). We agree. The

district court correctly concluded that the defendants are entitled to qualified

immunity on Garcia’s unreasonable seizure claim.

      Additionally, the district court correctly determined that Killingsworth is

entitled to qualified immunity on Garcia’s excessive force claim. The undisputed

facts are that Killingsworth handcuffed Garcia by grabbing his arm, twisting it

around Garcia’s back and bowed him over. We have previously acknowledged

that this handcuffing technique “is relatively common and ordinarily accepted

non-excessive way to detain an arrestee.”“ Rodriguez v. Farrell, 280 F.3d 1341,

                                          3
1351-53 (11th Cir. 2002). We have also recognized that “the typical arrest

involves some force and injury.” Id. The district court held that the handcuffing

in this case did not constitute excessive force and we agree.

      Accordingly, under the facts as Garcia has alleged them, we conclude that

the district court’s summary judgment in favor of defendants is due to be

      AFFIRMED.




                                         4